Exhibit 10.4

AMENDMENT TO THE

GLOBAL WATER RESOURCES, INC.

PHANTOM STOCK UNIT PLAN

Global Water Resources, Inc., a Delaware corporation (the “Corporation”),
previously established the Global Water Resources, Inc. Phantom Stock Unit Plan,
which was most recently amended and restated in its entirety effective as of
May 1, 2015 (the “Plan”). The Corporation is being restructured by (i) being the
surviving entity in a merger with its largest stockholder, GWR Global Water
Resources Corp., a British Columbia corporation traded on the Toronto Stock
Exchange (“GWRC”), and (ii) undertaking a “going public” transaction resulting
in the Corporation’s shares of Common Stock being listed on NASDAQ. By adoption
of this Amendment, the Corporation now desires to amend the Plan to reflect the
merger with GWRC and its going public transaction, effective immediately prior
to the date such transactions close (the “Effective Date”), as set forth below.

1. This Amendment shall be effective as of the Effective Date.

2. Section 1.1 (Definitions) of the Plan is hereby amended by amending or
inserting (as applicable) the following definitions:

“Change in Control” means, a “change in the ownership or effective control of a
corporation,” or a “change in the ownership of a substantial portion of the
assets of a corporation” within the meaning of Code Section 409A (treating the
Corporation as the relevant corporation) provided, however, that for purposes of
determining a “change in the effective control,” “50 percent” shall be used
instead of “30 percent” and for purposes of determining a “substantial portion
of the assets of the corporation,” “85 percent” shall be used instead of “40
percent.” Notwithstanding the foregoing, in the event of either (i) a merger,
consolidation, reorganization, share exchange or other transaction as to which
the holders of the capital stock of the Corporation before the transaction
continue after the transaction to hold, directly or indirectly through a holding
company or otherwise, shares of capital stock of the Corporation (or other
surviving company), as the case may be, representing more than fifty



--------------------------------------------------------------------------------

percent (50%) of the value or ordinary voting power to elect directors of the
capital stock of the Corporation (or other surviving company), or (ii) any
initial public offering of the Corporation’s Common Stock shall not constitute a
Change of Control;

“Issuer” means the Corporation;

“Market Value” means (i) means the closing sale price of one Common Share as
reported on the NASDAQ (or other securities exchange or automated quotation
system on which the Common Shares are then listed, quoted or traded) on the date
such value is determined or, if Common Shares are not traded on such date, on
the first immediately preceding business day on which Common Shares were so
traded, or (ii) if the Corporation’s Common Shares are not traded on NASDAQ (or
other securities exchange or automated quotation system on which the Common
Shares are then listed, quoted or traded), the fair market value of Common
Shares on a particular date determined by the reasonable application of
reasonable valuation methods or procedures as may be established from time to
time by the Board. The Board shall use such procedures to determine fair market
value in compliance with Section 409A of the Code and the regulations issued
thereunder. Notwithstanding anything in the Plan to the contrary, the Board may
not delegate its authority to determine Market Value;

“NASDAQ” means the NASDAQ Stock Exchange;

3. Section 1.1 (Definitions) of the Plan is hereby amended by deleting the
definition of “TSX”.

4. Section 2.1 (Purpose of the Plan) of the Plan is hereby amended and restated
as follows:

2.1. Purpose of the Plan

The purpose of this Plan is to strengthen the alignment of interests between
Participants and the shareholders of the Corporation by linking certain types of
compensation to the future value of the Common Shares. In addition, this Plan
has been adopted to advance the interests of the Corporation and its Affiliates
through the motivation, attraction and retention of employees. It is generally
recognized that long term phantom equity plans aid in attracting, retaining and
encouraging employees due to the

 

2



--------------------------------------------------------------------------------

opportunity offered to them to receive payment based on a proprietary interest
in the Corporation.

5. Section 5.4 (Rights as a Shareholder) of the Plan is hereby amended and
restated as follows:

5.4 Rights as a Shareholder

No holder of any Deferred Phantom Stock Units or Phantom Stock Units shall have
any rights as a shareholder of the Corporation or any Affiliate at any time.

6. This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions and intent of this Amendment.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed as
of this 3rd day of May, 2016.

 

Global Water Resources, Inc. By:  

Ron L. Fleming

  Its: President and CEO

 

3